DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on November 24, 2020. 
Currently claims 1-20 are pending, and Claims 1, 8 and 15 are independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 3-5, the claims recite “the vehicle devices” is insufficient antecedent basis for these limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a method for calculating an estimated arrival time, which falls within the statutory category of a process; Claims 8-15 are directed to a device comprising one or more processors, which falls within the statutory category of a machine; and claims 15-20 are directed to a non-transitory computer-readable medium storing a set of instructions, which falls within the statutory category of a product. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method as representative. Claim 1 recites the limitations of “receiving schedule data and traffic data, determining the statuses of the appointments based on the schedule data, the location data, and the traffic data, generating sets of isochrones for destinations of the appointments, calculating estimated travel time data and estimated time of arrival data, and performing one or more actions”; claims 2-7 further recite the similar limitations of “updating the schedule data, providing the data, resigning a particular appointment, modifying one or more of the status estimated model, setting a status of the one of the appointment to start, generating the sets of isochrones for the destinations”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a device”, and “a vehicle device of the vehicle”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. Thus, the claims fall within the mental processes grouping. The mere nominal recitation of at least one processor and a neural network do not take the claim out of the mental processes grouping and mathematical concepts grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional element of “a device” and “the vehicle device of the vehicles”. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receive interaction data over a network. For example, the specification discloses “In some implementation, one or more process blocks may be performed by a device. In some implementation, one or more process blocks may be performed by one or more components of device 400, such as processor 420, memory 430, storage component 440, input component 450, output component 460, and/or communication component 470”. See ¶ 113.  Thus, none of the additional element or combination elements reflect an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 1 recites the additional element of “a device” and “the vehicle device of the vehicles”. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receive interaction data over a network. For example, the specification discloses “In some implementation, one or more process blocks may be performed by a device. In some implementation, one or more process blocks may be performed by one or more components of device 400, such as processor 420, memory 430, storage component 440, input component 450, output component 460, and/or communication component 470”. See ¶ 113.  Taking the claim elements separately and as an ordered combination, the device, at best, may perform the generic computer functions including receiving, manipulating, and transmitting information over a network. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 8-14 and 15-20 parallel claims 1-7—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
Further, Claims 8-14 recite “A device, comprising: one or more processors configured to:” without any storage device for storing computer executable instructions. However, for an apparatus/device, when software, program, instructions or codes are not claimed as [tangibly] stored in a computer-readable medium, such as a memory, storage device, or non-transitory computer readable medium, and not claimed as executed by a processor, they are not statutory because they are not capable of causing any functional change in a computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inciong et al., (US 9820108 B1, hereinafter: Inciong), and in view of Pylappan et al., (US 2019/0342718, hereinafter: Pylappan).
Regarding claim 1, Inciong discloses a method comprising: 
receiving, by a device, schedule data identifying schedules of appointments for drivers of vehicles and location data identifying geographical locations of the vehicles associated with the respective schedules (see Abstract; Fig. 3, # 301; col. 1, line 58 to col. 2, line 63; col. 8, lines 9-36); 
receiving, by the device, traffic data identifying traffic conditions associated with the geographical locations of the vehicles (see col. 4, lines 8-48, col. 9, lines 42 to col. 10, line 64, col. 11, 36-52; col. 15, lines 4-38); 
determining, by the device and with a status estimate model, status data identifying estimated statuses of the appointments based on the schedule data, the location data, and the traffic data (see col. 1, line 58 to col. 6, line 63, col. 3, lines 41-58, col. 4, line 49 to col. 5, line 37); 
calculating, by the device and based on the sets of isochrones and the location data, estimated travel time data identifying estimated travel times for the appointments (see col. 7, lines 19-64, col. 15, lines 4-22, claim 10); 
calculating, by the device and with an estimated time of arrival compute model, estimated time of arrival data identifying estimated times of arrival for the appointments based on the status data the estimated travel time data, and the schedule data (see col 2, lines 3-27, col. 5, lines 38-61); and 
performing, by the device, one or more actions based on the estimated time of arrival data (see col. 7, lines 38-54).  

Inciong discloses identifying that the driver is operating the vehicle toward a certain direction based on the telematics data of the vehicle and the approximate arrival time for the scheduled meeting (see col. 9, line 42 to col. 10, line 11, and col. 12, line 16 to col. 13, line 6).
Inciong does not explicitly disclose the following limitations; however, Pylappan in an analogous art for arrival estimation discloses
generating, by the device and with an isochrones model, sets of isochrones for destinations of the appointments based on the schedule data, the location data, and the traffic data (see ¶ 34-36, ¶ 45-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Inciong discloses the method of claim 1, wherein performing the one or more actions comprises: 
updating the schedule data, based on the estimated time of arrival data, to generate updated schedule data (see col. 11, lines 36-52, col. 26, lines 13-40 ); and 44PATENT Docket No. 20200319 
providing the updated schedule data for display (see (col. 11, lines 36-52, col. 25, lines 6-22). 

Regarding claim 3, Inciong discloses the method of claim 1, wherein performing the one or more actions comprises one or more of: 
providing the estimated time of arrival data to the vehicle devices of the vehicles (see col. 21, line 61 to col 22, line 39, col. 24, lines 16-60); 
reassigning a particular appointment, of the appointments, from a first driver, of the drivers, to a second driver based on the estimated time of arrival data (see Fig. 4, # 403; col. 10, line 65 to col. 11, line35, claim 1); 
providing the estimated time of arrival data to devices of customers associated with the appointments; or 
modifying one or more of the status estimate model, the isochrone model, or the estimated time of arrival compute model based on the estimated time of arrival data.  

Regarding claim 4, Inciong discloses the method of claim 1, wherein performing the one or more actions comprises: 
updating the schedule data, based on the estimated time of arrival data, to generate updated schedule data (see ¶ 28, ¶ 116, ¶ 148); and 
providing the updated schedule data to the vehicle devices of the vehicles (see col. 14, lines 9-20, col. 20, lines 10-36).  

Regarding claims 5 and 17, Inciong discloses the method/medium, further comprising: 
receiving input status data identifying statuses of the appointments that are input to the vehicle devices (see col. 7, line 19 to col. 8, line 8); and 
updating the status data based on the input status data (see col. 8, lines 9-36, col. 11, lines 36-67).  
Regarding claims 6 and 18, Inciong does not explicitly disclose the following limitations; however, Pylappan discloses the method/medium, wherein determining the status data identifying the estimated statuses of the appointments comprises: 45PATENT Docket No. 20200319 
defining a geofence around one of the destinations of one of the appointments; determining a location of a stop by one of the vehicles based on the location data (see ¶ 54-55); 
determining whether the location of the stop is within the geofence (see ¶  39-40); 
setting a status of the one of the appointments to started when the location of the stop is within the geofence (see ¶ 39-40); 
determining whether a movement of the one of the vehicles exits the geofence after the stop (see ¶ 49); and 
setting a status of the one of the appointments to completed when the movement of the one of the vehicles exits the geofence after the stop (see ¶ 21, ¶ 31, ¶ 45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 7 and 19, Inciong does not explicitly disclose the following limitations; however, Pylappan discloses the method/medium, wherein generating the sets of isochrones for the destinations of the appointments comprises: 
processing the schedule data, the location data, and the traffic data, with a Dijkstra model, to generate graphs with a plurality of nodes that are reachable within a predetermined quantity of time (see ¶ 54-56); and 
generating the sets of isochrones for the destinations based on the graphs with the plurality of nodes (see ¶ 46-48, ¶ 55-56).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8, Inciong discloses a device, comprising: one or more processors configured to: 
receive schedule data identifying schedules of appointments for drivers of vehicles (see ; 
receive, from vehicle devices of the vehicles, location data identifying geographical locations of the vehicles associated with the schedules (see Abstract; Fig. 3, # 301; col. 1, line 58 to col. 2, line 63; col. 8, lines 9-36); 
receive traffic data identifying traffic conditions associated with the geographical locations of the vehicles (see col. 4, lines 8-48, col. 9, lines 42 to col. 10, line 64, col. 11, 36-52; col. 15, lines 4-38); 
determine, based on the schedule data, the location data, and the traffic data, status data identifying estimated statuses of the appointments (see col. 1, line 58 to col. 6, line 63, col. 3, lines 41-58, col. 4, line 49 to col. 5, line 37); 
calculate, based on the sets of isochrones and the location data, estimated travel time data identifying estimated travel times for the appointments (see col. 7, lines 19-64, col. 15, lines 4-22, claim 10); 
calculate, based on the status data, the estimated travel time data, and the schedule data, estimated time of arrival data identifying estimated times of arrival for the appointments (see col 2, lines 3-27, col. 5, lines 38-61); 
update the schedule data, based on the estimated time of arrival data, to generate updated schedule data (see col. 7, lines 38-54); and 
provide the updated schedule data to the vehicle devices of the vehicles and to devices of customers associated with the appointments (see col. 21, line 61 to col 22, line 39, col. 24, lines 16-60).  

Inciong discloses identifying that the driver is operating the vehicle toward a certain direction based on the telematics data of the vehicle and the approximate arrival time for the scheduled meeting (see col. 9, line 42 to col. 10, line 11, and col. 12, line 16 to col. 13, line 6).
Inciong does not explicitly disclose the following limitations; however, Pylappan in an analogous art for arrival estimation discloses
generate, based on the schedule data, the location data, and the traffic data, sets of isochrones for destinations of the appointments (see ¶ 34-36, ¶ 45-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Inciong discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: 
receive schedule data identifying schedules of appointments for drivers of vehicles (see Abstract; Fig. 3, # 301; col. 1, line 58 to col. 2, line 63; col. 8, lines 9-36); 
receive, from vehicle devices of the vehicles, location data identifying geographical locations of the vehicles associated with the schedules (see col. 4, lines 8-48, col. 9, lines 42 to col. 10, line 64, col. 11, 36-52; col. 15, lines 4-38); 
receive traffic data identifying traffic conditions associated with the geographical locations of the vehicles (see col. 3, line 41-57, col. 4, line 8-27, col. 8, lines 9-36, col. 11, lines 35-52); 
determine, based on the schedule data, the location data, and the traffic data, status data identifying estimated statuses of the appointments (see col. 1, line 58 to col. 6, line 63, col. 3, lines 41-58, col. 4, line 49 to col. 5, line 37); 
calculate, based on the compressed sets of isochrones and the location data, estimated travel time data identifying estimated travel times for the appointments (see col. 7, lines 19-64, col. 15, lines 4-22, claim 10); 
calculate, based on the status data, the estimated travel time data, and the schedule data, estimated time of arrival data identifying estimated times of arrival for the appointments (see col 2, lines 3-27, col. 5, lines 38-61); and 
perform one or more actions based on the estimated time of arrival data (see col. 7, lines 38-54).  

Inciong discloses identifying that the driver is operating the vehicle toward a certain direction based on the telematics data of the vehicle and the approximate arrival time for the scheduled meeting (see col. 9, line 42 to col. 10, line 11, and col. 12, line 16 to col. 13, line 6).
Inciong does not explicitly disclose the following limitations; however, Pylappan in an analogous art for arrival estimation discloses
generate, based on the schedule data, the location data, and the traffic data, 49PATENTsets of isochrones for destinations of the appointments (see ¶ 34-36, ¶ 45-47);
process the sets of isochrones, with a lossy compression model, to compress a storage size of the sets of isochrones and to generate compressed sets of isochrones (see ¶ 45-46, ¶ 54-58); and
store the compressed sets of isochrones in a data structure associated with the device (see ¶ 40, ¶ 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Inciong does not explicitly disclose the following limitations; however, Pylappan discloses the device of claim 8, wherein each set of the sets of isochrones includes isochrones centered on a corresponding one of the destinations and associated with different travel times to the corresponding one of the destinations (see ¶ 34-35, ¶ 46, ¶ 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 10, Inciong discloses the device of claim 8, wherein the one or more processors, when calculating the estimated travel time data identifying the estimated travel times for the appointments, are configured to:
calculate one of the estimated travel times for the one of the appointments based on the smallest isochrone and the largest isochrone (see col. 7, lines 19-64, col. 15, lines 4-22, claim 10).  
Inciong does not explicitly disclose the following limitations; however, Pylappan discloses
identify, for one of the destinations associated with one of the appointments, a smallest isochrone that includes a current location of one of the vehicles associated with the one of the destinations (see ¶ 31, ¶ 45-46); 47PATENT Docket No. 20200319 
identify, for the one of the destinations, a largest isochrone that does not include the current location of the one of the vehicles associated with the one of the destinations (see ¶ 45-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 11, Inciong does not explicitly disclose the following limitations; however, Pylappan discloses the device of claim 8, wherein the one or more processors are further configured to: 
process the sets of isochrones, with a lossy compression model, to compress a storage size of the sets of isochrones and to generate compressed sets of isochrones (see ¶ 45-46, ¶ 54-58); and 
store the compressed sets of isochrones in a data structure associated with the device (see ¶ 40, ¶ 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inciong to include teaching of Pylappan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of a more focus solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 12, Inciong discloses the device of claim 8, wherein the one or more processors, when calculating the estimated time of arrival data, are configured to: 
calculate, for one of the schedules, an estimated time of arrival for a first unserved appointment of the one of the schedules (see col 2, lines 3-27, col. 5, lines 38-61); and 
calculate estimated times of arrival for subsequent appointments of the one of the schedules (see col 2, lines 3-27, col. 5, lines 38-61, col. 13, line 60 to col. 14, line 20).  

Regarding claim 13, Inciong discloses the device of claim 8, wherein the one or more processors, when calculating the estimated time of arrival data, are configured to: 
determine, for one of the appointments of one of the schedules and based on the status data, whether one of the drivers is working on the one of the appointments or is driving one of the vehicles (see col. 2, lines 28-63, col. 5, lines 11-61, col. 9, line 41 to col 10, line 11); 
determine, when the one of the drivers is working on the one of the appointments, a quantity of time associated with completing the one of the appointments (see col. 1, line 58 to col. 2, line 27, col. 4, lines 8-27); and 48PATENT Docket No. 20200319 
add the quantity of time to a travel time associated with a next one of the appointments of the one of the schedules to determine an estimated time of arrival for the next one of the appointments (see col. 4, line 49 to col. 5, line 37, col. 15, lines 4-63).  

Regarding claim 14, Inciong discloses the device of claim 8, wherein the one or more processors, when calculating the estimated time of arrival data, are configured to: 
determine, for one of the appointments of one of the schedules and based on the status data, a quantity of time associated with completing the one of the appointments (see col. 2, lines 28-63, col. 5, lines 11-61, col. 9, line 41 to col 10, line 11); and 
add the quantity of time to a travel time associated with a next one of the appointments of the one of the schedules to determine an estimated time of arrival for the next one of the appointments (see col. 4, line 49 to col. 5, line 37, col. 15, lines 4-63).  

Regarding claim 16, Inciong discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to one or more of: 
update the schedule data, based on the estimated time of arrival data, to generate updated schedule data, and provide the updated schedule data for display (see col. 11, lines 36-52, col. 25, lines 6-22, col. 26, lines 13-40 ); 
provide the estimated time of arrival data to the vehicle devices of the vehicles (see col. 21, line 61 to col 22, line 39, col. 24, lines 16-60); 
reassign a particular appointment, of the appointments, from a first driver, of the drivers, to a second driver based on the estimated time of arrival data (see Fig. 4, # 403; col. 10, line 65 to col. 11, line35, claim 1); 
provide the estimated time of arrival data to devices of customers associated with the appointments; modify one or more of the status estimate model, the isochrone model, or the estimated time of arrival compute model based on the estimated time of arrival data; or 
provide the updated schedule data to the vehicle devices of the vehicles .  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garber et al., (US 2020/0210965) discloses a method for scheduling appointments based on location and available time slot.
Moses et al., (US 2015/024819) discloses a method for improving scheduling inefficiencies using predictive models based on logistic regression.
Schwarz et al., (US 2019/0267133) discloses a method for scheduling an appointment for a patient to visit a health provider based on user input data.
“Appointment Scheduling with Unscheduled arrivals and reprioritization”, by Borgman et al., Published with open access at Springerlink.com. Published online: 20 January 2017.
“Appointment Scheduling Under Patient No-Shows and Service Interruptions”, by Luo et al., Department of Statistics and Operations Research, University of North Carolina at Chapel Hill, NC 27599. Manufacturing & Service Operations Management, Vol. 14, No. 4, Fall 2012, pp. 670-684.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624